Citation Nr: 1810786	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  09-46 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus.  

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus. 

6.  Entitlement to service connection for residuals of a right ankle/foot injury.  

7.  Entitlement to service connection for genitourinary dysfunction, to include as secondary to diabetes mellitus.  

8.  Entitlement to service connection for numbness in the face (mask area), to include as secondary to diabetes mellitus.  

9.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran testified before the undersigned Veterans Law Judge on the issue of service connection for tinnitus only.

In a June 2015 decision, the Board granted service connection for shrapnel wound and tinnitus.  At that time, the Board also remanded the remaining issues for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The decision below addresses the issues of service connection for peripheral neuropathy, impotence/erectile dysfunction, and hearing loss; and the diabetes rating claim.  The issues of service connection for a right ankle disorder, facial numbness, and genitourinary dysfunction, and entitlement to TDIU are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's upper and lower extremity peripheral neuropathy and impotence/erectile dysfunction are causally related to his service-connected diabetes mellitus type II disability.

2.  The Veteran does not have hearing impairment for VA purposes.

3.  The Veteran's diabetes results in treatment by oral medication and dietary restrictions, but he has not been required to avoid strenuous occupational and recreational activities or hospitalized due to his diabetes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left and right upper extremity peripheral neuropathy, as associated with service-connected diabetes mellitus type II, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for service connection for left and right lower extremity peripheral neuropathy, as associated with service-connected diabetes mellitus type II, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for service connection for impotence/erectile dysfunction, as associated with service-connected diabetes mellitus type II, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

5.  The criteria for an initial disability rating higher than 20 percent for diabetes mellitus are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection 

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Peripheral Neuropathy and Impotence/Erectile Dysfunction 

The Veteran seeks service connection for peripheral neuropathy and impotence/erectile dysfunction, all of which he contends is related to his service-connected diabetes mellitus type II.

On VA examinations in May 2012 and July 2016 the examiners, both nurse practitioners, opined that the Veteran's lower extremity peripheral neuropathy and impotence/erectile dysfunction was not related to service-connected diabetes because each preceded the 2009 diagnosis of diabetes mellitus type II.  See also March 2010 VA examination opinion: "Although he did have glucose intolerance documented as early as 2002, there was no clear diagnosis of diabetes (FG at or above 126, a 2 hour PG value at or above 200, or a random C glucose at or above 200} documented until 2009. As stated in the rationale in the 12/28/09 C&P exam, the diagnosis of peripheral neuropathy impotence and the urinary symptoms pre-existed the diagnosis of diabetes by at least four years."  The 2016 examiner reiterated that "as his neuropathy is not found related to diabetes, there is no nexus to erectile dysfunction."

However, review of the claims file shows that the Veteran had had "high" glucose readings since 2000.  See, e.g., private laboratory records dating from September 2000 to February 2004.  In fact, the Veteran was diagnosed as pre/borderline diabetic years before the formal diagnosis in 2009.  See, e.g., private medical records dated in 2005, which would explain the tandem onset of peripheral neuropathy before the eventual official diagnosis of diabetes mellitus type II.  See Frost v. Shulkin, No. 15-3102, (U.S. Vet. App. Nov. 2017) (holding that "for a veteran to be service connected on a secondary basis under a causation theory, the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred.").   

Moreover, according to a VA neurologist, the Veteran's "painful peripheral neuropathy; etiology likely due to long standing h/o DMII and possibly due to h/o AO exposure."  See August 2010 VA Neurology Consult report.  See also January 2007 private neurologist's opinion, who averred "this appears to represent a painful polyneuropathy.  I suspect that even though the patient's diabetes is 'borderline,' this is more likely metabolic than either toxic or inflammatory"; the report of a July 2013 VA cervical spine examination, which advises "he has had complications of type 2 diabetes which has left him with a neuropathy in both lower extremities from mid-calf down and he is developed contractures in the palms of his hands;" and VA medical records dating from September 2013 to September 2016, which reflect a diagnosis of "diabetic peripheral neuropathy."  This is highly probative evidence in favor of the claim.

The July 2016 VA examiner's opinion is also opposed by the Veteran's private treating physician, who avers as follows:  

[The Veteran] suffers from Type II diabetes mellitus, a condition that has been linked to exposure to Agent Orange. He subsequently developed painful diabetic neuropathy, which has remained significant despite treatment with Gabapentin and Desipramine. The long term prognosis of this condition is poor. It will worsen over time. I am absolutely sure that this veteran's neuropathy is due to his Type II diabetes.

See July 2016 letter from private treating physician.  This too is highly probative evidence in favor of the claim.

As for the 2016 VA examiner's assertion that the Veteran's upper extremity neuropathy was in fact carpal tunnel syndrome, the examiner did not conduct EMG testing in conjunction with the 2016 examination; and EMG/NCV testing in October 2010 determined that the Veteran does not have carpal tunnel syndrome.  

In sum, although a formal diagnosis of diabetes mellitus type II was not made until 2009, the evidence confirms that the Veteran had been pre/borderline diabetic with "high" glucose levels since 2000; prior to the onset of his peripheral neuropathy and impotence/erectile dysfunction.  The Board accordingly finds that service connection for bilateral upper and lower extremity peripheral neuropathy and impotence/erectile dysfunction secondary to service-connected diabetes mellitus type II is warranted.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Hearing Loss

The Veteran also seeks service connection for bilateral hearing loss, which he contends is related to noise exposure during service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was awarded the Purple Heart Medal and Combat Infantryman Badge.  In-service noise exposure is established as it is consistent with the conditions, circumstances and hardships of his combat service.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

At the time of the Board's June 2015 Board remand, hearing impairment for VA purposes had not been shown under 38 C.F.R. § 3.385, including in an October 2008 VA examination.  Other records note complaints of hearing loss and the Veteran is now service connected for tinnitus.

Another VA examination was conducted in July 2016 pursuant to the Board's remand.  Based on audiometric testing, the results continue to show that the Veteran does not have hearing impairment for VA purposes.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's representative contends that the in-service hearing tests may not be accurate and that hearing loss should be granted if tinnitus has been granted based on noise exposure.  Here, however, the evidence does not show that the Veteran's current complaints of hearing loss equate to hearing impairment for VA purposes.  Because the provisions of 38 C.F.R. § 3.385 have not been met, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for hearing loss.

II.  Increased Rating

In a rating decision dated in February 2010 the RO granted service connection for diabetes mellitus type II with a rating of 20 percent effective December 1, 2009.  

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3.  

Under Diagnostic Code 7913, the criteria for a 10 percent rating require that diabetes mellitus be manageable by restricted diet only. The criteria for a 20 percent rating are diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Regulation of activities means avoidance of strenuous occupational and recreational activities.  A 100 percent rating requires even more, totally disabling symptomatology.

Analysis

The evidence, including the more recent report of a July 2016 VA diabetes examination, confirms that the Veteran follows a restricted diet and takes medication for control of his diabetes.  However, his treatment has not included regulation of activities at any time during the appeal period.  The Veteran's diabetes therefore does not meet the criteria for a 40 percent or higher rating under Diagnostic Code 7913 because the criteria are successive in nature and regulation of activities is to be shown by medical evidence.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a higher initial rating is not warranted for diabetes mellitus.

As to possible complications of the Veteran's service-connected diabetes mellitus, they have either been separately granted on a secondary basis or are being addressed in the remand section.

ORDER

Service connection for bilateral upper extremity peripheral neuropathy, as associated with service-connected diabetes mellitus type II, is granted.  

Service connection for bilateral lower extremity peripheral neuropathy, as associated with service-connected diabetes mellitus type II, is granted.  

Service connection for impotence/erectile dysfunction, as associated with service-connected diabetes mellitus type II, is granted.  

Service connection for hearing loss is denied.

An initial disability rating higher than 20 percent for diabetes mellitus type II is denied.


REMAND

The Veteran also seeks service connection for a right ankle/foot disorder, genitourinary dysfunction, face numbness, and entitlement to a TDIU.  In June 2015, the Board remanded the claims for further development, including VA examination opinions.  For the reasons that follow additional development is needed.

Right Ankle/Foot

On VA examination in July 2016, the Veteran reported that in 1966 he fell in a hole and was in the hospital for a week for his right ankle and unable to walk, and said that he was transported to the hospital by helicopter and stayed there until he was ambulatory again.  He further stated that he presently is unable to walk on uneven ground; that his right ankle turns outward causing him to lose his footing.  He added that the ankle used to get very sore, and that he doesn't do that much walking anymore.

According to the examiner, the Veteran's right ankle range of motion was normal without objective evidence of pain; however, the examiner acknowledged that there was x-ray evidence of arthritis.  See also November 2009 physical examination findings of "right ankle with decreased ROM and pain with weight bearing;" and December 2011 physical examination findings of "decreased ROM in ankles."  As STRs confirm that the Veteran was treated for a right ankle/foot injury (ostensibly during his tour in Vietnam), as the Veteran complains of right ankle pain and instability when walking on uneven ground, and as there is diagnostic evidence of right ankle degenerative joint disease, the Veteran should be afforded a new examination, to include as opinion as to whether the Veteran's right ankle arthritis is related to service.

Genitourinary Dysfunction

Medical records show treatment, including surgery, for genitourinary dysfunction; however, on VA examination in March 2010 the examiner stated that the Veteran's genitourinary problem was not related to his diabetes mellitus type II because the Veteran's genitourinary complaints preceded the 2009 diagnosis of diabetes mellitus type II, and then attributed the Veteran's genitourinary complaints to benign prostate hypertrophy.  Remand for a new examination and opinion in accordance with Frost v. Shulkin is warranted.

Numbness in the Face (Mask Area)

On VA examination in July 2016, the examiner averred "the same month he was diagnosed with diabetes 9-09, he reported was found to have severe neuropathy in hands and feet and in mask distribution in face," but then averred "the distribution in his face has no known relationship to diabetes, as it does not follow a typical diabetic pattern . . . is also not consistent with Agent Orange distribution."  The examiner (a nurse practitioner) added that the etiology was unknown.  Remand for an examination and opinion on this matter by a neurologist is warranted.

The issue of TDIU is intertwined with the pending claims and in lieu of the above awards.  As such, it is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran should also be sent a standard VA TDIU application form.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran the standard VA TDIU application form, and request that he complete and return it.

2.  Schedule the Veteran for a VA examination with regard to his claim for service connection for a right ankle/foot disorder.  The examiner must discuss the Veteran's in-service injury(s) and current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  The record should be reviewed by the examiner.  All indicated tests should be done.  

The examiner should identify all right ankle/foot disorders found on examination and in treatment records, including any right ankle arthritis.

The examiner should provide an opinion, for each right ankle/foot disorder, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during service, in the year after service, or is related to some incident of service.  

A rationale for all opinions reached must be provided. 

3.  Schedule the Veteran for a VA urology examination.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's current medical history, and complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

After clinical assessment, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's genitourinary problem is related to (caused by, or aggravated by), a service-connected disability, including the Veteran's service-connected diabetes mellitus type II and peripheral neuropathy.

Aggravation is an increase in severity beyond a temporary flare-up or the natural progress of the disease.

A rationale for all opinions reached must be provided. 

4.  Schedule the Veteran for a VA examination by a neurologist with regard to the claim for face numbness.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  

After clinical assessment, the examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's face numbness/tingling began during service or is related to some incident of service, or is related to (caused by, or aggravated by), a service-connected disability, including the Veteran's service-connected diabetes mellitus type II and peripheral neuropathy.

Aggravation is an increase in severity beyond a temporary flare-up or the natural progress of the disease.

A rationale for all opinions reached must be provided. 

5.  Finally, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


